internal_revenue_service number release date index number ---------------------------------- -------------- ------------------------------ ------------------------- ------------------------------ ty ------- legend taxpayer state c state c act product a product b naics code d x years e distribution agreement f distribution agreement relinquished distribution rights relinquished distribution rights -relinquished distribution rights replacement distribution rights replacement distribution rights replacement distribution rights date date date date simultaneous exchange transferee simultaneous exchange value value of relinquished_property value of replacement_property debt qualified_intermediary department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------- telephone number ---------------------- refer reply to cc ita b05 plr-110246-18 date date ----------------------------------------------------------- -------------- --------------------------------------------------- ------- -------- ----------------------------------------------------------- --------------------------------------------- ----------- ----------------------------------------------------------- ----------------------------------------------------------- ---------------- ----------------------------------------------------------- ----------------------------------------------------------- ----------------------------------------------------------- --------------------------------------------------- ----------------------------------------------------------- ---------------------- ----------------------------------------------------------- ------------------------ ------------------------ --------------------------- -------------------- -------------------------------------------- ---------------- ----------------------------------- ------------------------------------- ----------------------------------- ------------------------------------------------ plr-110246-18 dear ----------------- this is in response to a request for a private_letter_ruling dated date and submitted on behalf of taxpayer by your authorized representative specifically taxpayer is requesting a ruling on whether the exchange of certain distribution rights to products a and b for other distribution rights to products a and b qualifies for the deferral of gain under sec_1031 of the internal_revenue_code facts taxpayer is a subchapter_s_corporation that uses a calendar_year taxable_year and the accrual_method as its overall_method_of_accounting taxpayer is incorporated in state c taxpayer is in the business of wholesale distribution of product a product b and related products taxpayer’s occupation principally falls under naics code d to conduct its business activities taxpayer is required to hold specific distribution rights aka franchise rights issued by the companies that produce product a and product b these distribution rights allow taxpayer to distribute the companies’ brands of such products according to the companies’ guidelines and in a defined geographical area to maintain a competitive edge taxpayer occasionally enters and exits from specific markets both geographically and with respect to certain brands which requires the disposition and replacement of their related distribution rights the transactions at issue in this ruling_request primarily involve products a and b distributed by taxpayer under e distribution agreement and f distribution agreement during the period between date and date the taxpayer engaged in a series of exchange transactions intended to meet the requirements of sec_1031 all of which involved the relinquishment replacement or simultaneous exchange of distribution rights addressed under the occupation code in naics code d three of the transactions which are specified in three separate purchase and sale and closing documents relinquished distribution rights relinquished distribution rights and relinquished distribution rights involve the sale of distribution rights under e distribution agreement and f distribution agreement used by taxpayer in its trade_or_business to three unrelated parties three other transactions also specified in three separate purchase and sale and closing documents replacement distribution rights replacement distribution rights and replacement distribution rights were purchases by taxpayer of replacement because taxpayer’s transactions occurred prior to date all references to sec_1031 of the internal_revenue_code are to that section as it read prior to amendments made to sec_1031 by of the tax cuts and jobs_act pub_l_no 131_stat_2054 plr-110246-18 distribution rights in certain geographic areas to certain brands under e distribution agreement and f distribution agreement for use by taxpayer in its trade_or_business one additional transaction was a simultaneous exchange of taxpayer’s distribution rights used in its trade_or_business for the distribution rights of an unrelated party for use in taxpayer’s trade_or_business this exchange occurred on date and was entered into between taxpayer and simultaneous exchange transferee the value of the exchanged property was simultaneous exchange value and there was no boot in that particular exchange taxpayer represents that the distribution rights that have been sold and are subject_to this ruling_request have been held for at least x years and used in taxpayer’s trade_or_business and that all replacement distribution rights have been acquired for use in taxpayer’s trade_or_business and are intended to be held for multiple years e distribution agreement is concerned with clarifying the brands and territories covered in addition to specifying the rights and obligations of the parties the obligations of the producer in that agreement to taxpayer distributor include timely providing a certain quantity of each product to taxpayer providing taxpayer with details of advertising undertaken by the producer regarding products subject_to e distribution agreement providing the taxpayer with written standards for handling and storage of the products and assuring proper labeling of its products according to state and federal_law as wholesale_distributor taxpayer is obligated to comply with producer’s best practices including following concise directions for the storage of its products to assure their freshness maintenance of a fully staffed sales team trained to producer’s standards retention of sufficient inventories prompt delivery services to retailers undergoing steps to maintain the reputation and competitive position of the producer’s brands and providing the regular submission of specific retail sales and retail account documentation to producer the purpose of f distribution agreement is to expand the geographical territories to which taxpayer can distribute this producer’s products taxpayer had previously acquired distribution rights to this producer’s products for different geographic territories under a distribution agreement dated date the purchase and sales agreement for replacement distribution rights incorporated the distribution agreement dated date to address the rights and obligations of the taxpayer and the producer under those agreements for the expanded territory this distribution agreement addressed the applicable brands and territories covered by the earlier distribution agreement now supplemented with newly acquired territories this agreement spells out the obligations of the distributor taxpayer and the producer such as marketing quality control and inventory maintenance plr-110246-18 taxpayer’s submission includes documentation regarding the transactions including purchase agreements assignments to qualified_intermediary of the purchase agreements brand and territory specifications and the closing statements upon completing the final steps of the transactions taxpayer had relinquished a total investment in the distribution rights which it had previously held approximately equal to the value of relinquished_property including the simultaneous exchange value which is reflected in the selling prices of the relinquished distribution rights taxpayer received in exchange a total investment in replacement distribution rights of approximately value of replacement_property including the simultaneous exchange value which difference between the purchase_price of the relinquished and replacement properties was paid with a combination of the sales proceeds from the relinquished distribution rights plus loans incurred from banks equal to debt to pay the additional purchase_price for the replacement distribution rights in all cases where the subject exchanges of relinquished and replacement distribution rights were deferred the purchases and sales were accomplished by taxpayer’s assignment of all purchase agreements both for the relinquished and replacement distribution rights to qualified_intermediary a qualified_intermediary which conducted the purchase and sales transactions for these exchanges taxpayer represents that all exchanges were completed within days and with the relinquished and replacement distribution rights where applicable properly identified within days of taxpayer’s initial sale or purchase whichever came first of the exchanged property further according to the submission all the transactions occurred between taxpayer and various unrelated parties who acquired the distribution rights to be used in their occupation likewise covered by naics code d taxpayer has requested a ruling that the relinquished distribution rights transferred by taxpayer in these transactions are like_kind within the meaning of sec_1031 and the regulations thereunder including sec_1_1031_a_-2 to the replacement distribution rights law and analysi sec_2 to the extent that the agreements involving the relinquished distribution rights the simultaneous exchange and the replacement distribution rights also involve the sale or purchase of customer lists goodwill inventory and other_property that is either excepted out from sec_1031 by sec_1031 such as stock_in_trade or other_property held primarily for sale or by sec_1_1031_a_-2 such as goodwill taxpayer will have to recognize gain_or_loss this ruling is limited to the distribution rights at issue in this request and does not purport to address the taxation of other_property covered by these agreements plr-110246-18 sec_1031 provides generally that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of a like_kind which is to be held either for productive use in a trade_or_business or for investment sec_1031 provides that sec_1031 nonrecognition does not apply to any exchange of stock_in_trade or any other_property held primarily for sale sec_1_1031_a_-1 of the income_tax regulations provides in part that as used in sec_1031 the words like_kind have reference to the nature or character of the property and not to its grade or quality and that an exchange of one kind or class of property for a different kind or class is not a like-kind_exchange sec_1_1031_a_-2 provides in part that personal properties of a like_class are considered to be of a like_kind for purposes of sec_1031 and an exchange of properties of a like_kind may qualify under sec_1031 regardless of whether the properties are also of a like_class in determining whether exchanged properties are of a like_kind no inference is to be drawn from the fact that the properties are not of a like_class further under sec_1_1031_a_-2 depreciable tangible_personal_property is of a like_class if they are either within the same general asset class as defined in sec_1_1031_a_-2 or within the same product_class as defined in sec_1_1031_a_-2 sec_1_1031_a_-2 provides that an exchange of intangible personal_property qualifies for nonrecognition_of_gain_or_loss under sec_1031 only if the exchanged intangible properties are of a like_kind no like classes are provided for intangible properties whether intangible personal_property is of a like_kind to other intangible personal_property generally depends on i the nature or character of the rights involved eg a patent or a copyright and ii the nature or character of the underlying property to which the intangible personal_property relates sec_1_1031_a_-2 provides that the goodwill or going_concern_value of a business is not of a like_kind to the goodwill or going_concern_value of another business sec_1_1031_a_-2 illustrates the application of this paragraph c with the following examples example taxpayer k exchanges a copyright on a novel for a copyright on a different novel the properties exchanged are of a like_kind example taxpayer j exchanges a copyright on a novel for a copyright on a song the properties exchanged are not of a like_kind sec_1_1031_j_-1 provides the rules for computing gain with respect to exchanges of multiple properties qualifying for nonrecognition_of_gain_or_loss under sec_1031 sec_1_1031_j_-1 provides that to the extent possible the properties transferred and the plr-110246-18 properties received by the taxpayer in the exchange are separated into exchange groups and a residual_group each exchange_group consists of the properties transferred and received in the exchange all of which are of a like_kind or a like_class a residual_group is created if the aggregate fair_market_value of the properties transferred in all of the exchange groups differs from the aggregate fair_market_value of the properties received in all of the exchange groups sec_1_1031_j_-1 sec_1_1031_j_-1 provides that the amount of gain_or_loss realized with respect of each exchange_group and the residual_group is the difference between the aggregate fair_market_value of the properties transferred in that exchange_group or residual_group and the properties' aggregate adjusted_basis the gain realized with respect to each exchange_group is recognized to the extent of the lesser_of the gain realized and the amount of the exchange_group_deficiency if any an exchange_group_deficiency is the excess aggregate fair_market_value of the properties transferred in an exchange_group over the aggregate fair_market_value of the properties received less the amount of any excess assumed_liabilities the amount of gain_or_loss realized and recognized with respect to property not within any exchange_group or the residual_group is determined under sec_1001 and other applicable provisions of the code although our office is unable to verify the correctness of the representations made by taxpayer concerning identification and receipt of the subject properties we note that sec_1_1031_k_-1 provides that if as part of the same deferred_exchange the taxpayer transfers more than one relinquished_property and the relinquished properties are transferred on different dates the identification period and the exchange_period are determined by reference to the earliest date on which any of the properties are transferred sec_1_1031_k_-1 provides in part that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period here relinquished distribution rights and and the simultaneous exchange transaction were all completed within a couple of days of each other similarly replacement distribution rights and were received by taxpayer within a few days of the relinquishment of the relinquished distribution rights and within days of the earliest date on which any distribution rights were transferred pursuant to sec_1_1031_k_-1 the distribution rights under replacement distribution rights and received by taxpayer before the end of the identification period will be treated as identified before the end of the identification period the distribution rights provided for under e distribution agreement and f distribution agreement which are the subject of the agreements in relinquished distribution rights and and the agreements in replacement distribution rights and are intangible_property that grant rights to the distribution of product a or product b and related products because taxpayer has entered into a series of purchase and sales agreements with counterparties pursuant to which taxpayer relinquished or acquired plr-110246-18 certain distribution rights to product a product b and related products pursuant to e distribution agreement and f distribution agreement the only issue is whether the agreements for relinquished distribution rights and and the agreements for replacement distribution rights and are of a like_kind this depends on i the nature or character of the rights involved and ii the nature or character of the underlying property to which the agreements relate sec_1_1031_a_-2 the agreements for relinquished distribution rights and and the agreements for replacement distribution rights and are all in the nature of product a and product b and related product distribution agreements distribution of product a and product b is a single business activity the terms of the agreements are substantially_similar and any difference among them is a difference in grade or quality such as different brands or geographic localities accordingly the nature or character of the agreements for relinquished distribution rights and and the agreements for replacement distribution rights and are of a like_kind the second requirement for the agreements to be of a like_kind under sec_1 a - c is that the underlying properties subject_to these agreements must itself be of a like_kind the underlying properties to which the intangible rights relate are product a product b and related products which are covered by naics code d product a and product b and related products may be of different grade or quality with different brand names appearances ingredients packaging manufacturing processes marketing strategies and sold in potentially different geographic areas however product a and product b and related products share a substantially_similar distribution process to a largely common set of customers retailers of product a product b and related products and which the retailers resell to their end customers who consume product a product b and related products for a substantially_similar purpose any differences among product a or product b or the related products that are relevant to distribution are differences in grade or quality and not differences in nature or character accordingly the underlying property subject_to the agreements for relinquished distribution rights and and the agreements for replacement distribution rights and is of a like_kind ruling the distribution rights transferred by taxpayer in the agreements for relinquished distribution rights and are of a like_kind within the meaning of sec_1031 to the distribution rights received by the taxpayer under the agreements for replacement distribution rights and and no gain_or_loss will be recognized by taxpayer on the exchange of rights under the agreements for relinquished distribution and and replacement distribution rights and except to the extent of any gain required to be recognized under sec_1_1031_j_-1 caveats plr-110246-18 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer should apply and the examiner should verify the correct application of sec_1031 and sec_1_1031_a_-2 concerning property that is excluded from the like- kind property rules of sec_1031 in addition taxpayer should apply and the examiner should verify the matching of replacement_property distribution rights with relinquished_property distribution rights for each transaction as well as the correct application of the gain recognition provisions of sec_1031 and sec_1_1031_j_-1 and especially the extent of any gain required to be recognized under sec_1_1031_j_-1 this ruling will not prevent assessments based on the taxability of boot received by taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely shareen s pflanz senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosure
